               Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 1 of 26




UNITED NATIONS COMMISSION ON INTERNATIONAL TRADE
                 LAW (UNCITRAL)

                           UNCITRAL Arbitration Rules


                     GENERAL ASSEMBLY RESOLUTION 31/98



Section I. Introductory rules

     Scope of application (article 1) and model arbitration clause
     Notice, calculation of periods of time (article 2)
     Notice of arbitration (article 3)
     Representation and assistance (article 4)

Section II. Composition of the arbitral tribunal

     Number of arbitrators (article 5)
     Appointment of arbitrators (articles 6 to 8)
     Challenge of arbitrators (articles 9 to 12)
     Replacement of an arbitrator (article 13)
     Repetition of hearings in the event of the replacement of an arbitrator (article
     14)

Section III. Arbitral proceedings

     General provisions (article 15)
               Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 2 of 26
     Place of arbitration (article 16)
     Language (article 17)
     Statement of claim (article 18)
     Statement of defence (article 19)
     Amendments to the claim or defence (article 20)
     Pleas as to the jurisdiction of the arbitral tribunal (article 21)
     Further written statements (article 22)
     Periods of time (article 23)
     Evidence and hearings (articles 24 and 25)
     Interim measures of protection (article 26)
     Experts (article 27)
     Default (article 28)
     Closure of hearings (article 29)
     Waiver of rules (article 30)

Section IV The award

     Decisions (article 31)
     Form and effect of the award (article 32)
     Applicable law, amiable compositeur (article 33)
     Settlement or other grounds for termination (article 34)
     Interpretation of the award (article 35)
     Correction of the award (article 36)
     Additional award (article 37)
     Costs (articles 38 to 40)
     Deposit of costs (article 41)



RESOLUTION 31/98 ADOPTED BY THE GENERAL ASSEMBLY ON 15
DECEMBER 1976

31/98. Arbitration Rules of the United Nations Commission on International Trade Law

The General Assembly,
                  Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 3 of 26

Recognizing the value of arbitration as a method of settling disputes arising in the context
of international commercial relations,

Being convinced that the establishment of rules for ad hoc arbitration that are acceptable
in countries with different legal, social and economic systems would significantly
contribute to the development of harmonious international economic relations,

Bearing in mind that the Arbitration Rules of the United Nations Commission on
International Trade Law have been prepared after extensive consultation with arbitral
institutions and centres of international commercial arbitration,

Noting that the Arbitration Rules were adopted by the United Nations Commission on
International Trade Law at its ninth session 1/ after due deliberation,

1. Recommends the use of the Arbitration Rules of the United Nations Commission on
International Trade Law in the settlement of disputes arising in the context of international
commercial relations, particularly by reference to the Arbitration Rules in commercial
contracts;

2. Requests the Secretary-General to arrange for the widest possible distribution of the
Arbitration Rules.

_______

1/ Official Records of the General Assembly, Thirty-first Session, Supplement No. 17 (A/31/17), chap. V,
sect. C.




UNCITRAL ARBITRATION RULES

Section I. Introductory rules

SCOPE OF APPLICATION
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 4 of 26
Article 1

1. Where the parties to a contract have agreed in writing* that disputes in relation to that
contract shall be referred to arbitration under the UNCITRAL Arbitration Rules, then such
disputes shall be settled in accordance with these Rules subject to such modification as the
parties may agree in writing.

2. These Rules shall govern the arbitration except that where any of these Rules is in
conflict with a provision of the law applicable to the arbitration from which the parties
cannot derogate, that provision shall prevail.

____________________

      *MODEL ARBITRATION CLAUSE

      Any dispute, controversy or claim arising out of or relating to this contract, or
      the breach, termination or invalidity thereof, shall be settled by arbitration in
      accordance with the UNCITRAL Arbitration Rules as at present in force.

      Note - Parties may wish to consider adding:

            (a) The appointing authority shall be ... (name of institution or
            person);
            (b) The number of arbitrators shall be ... (one or three);
            (c) The place of arbitration shall be ... (town or country);
            (d) The language(s) to be used in the arbitral proceedings shall
            be ...

____________________



NOTICE, CALCULATION OF PERIODS OF TIME

Article 2

1. For the purposes of these Rules, any notice, including a notification, communication or
proposal, is deemed to have been received if it is physically delivered to the addressee or
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 5 of 26
if it is delivered at his habitual residence, place of business or mailing address, or, if none
of these can be found after making reasonable inquiry, then at the addressee=s last-known
residence or place of business. Notice shall be deemed to have been received on the day it
is so delivered.

2. For the purposes of calculating a period of time under these Rules, such period shall
begin to run on the day following the day when a notice, notification, communication or
proposal is received. If the last day of such period is an official holiday or a non-business
day at the residence or place of business of the addressee, the period is extended until the
first business day which follows. Official holidays or non-business days occurring during
the running of the period of time are included in calculating the period.



NOTICE OF ARBITRATION

Article 3

1. The party initiating recourse to arbitration (hereinafter called the "claimant") shall give
to the other party (hereinafter called the "respondent") a notice of arbitration.

2. Arbitral proceedings shall be deemed to commence on the date on which the notice of
arbitration is received by the respondent.

3. The notice of arbitration shall include the following:

      (a) A demand that the dispute be referred to arbitration;

      (b) The names and addresses of the parties;

      (c) A reference to the arbitration clause or the separate arbitration agreement
      that is invoked;

      (d) A reference to the contract out of or in relation to which the dispute arises;

      (e) The general nature of the claim and an indication of the amount involved,
      if any;
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 6 of 26
      (f) The relief or remedy sought;

      (g) A proposal as to the number of arbitrators (i.e. one or three), if the parties
      have not previously agreed thereon.

4. The notice of arbitration may also include:

      (a) The proposals for the appointments of a sole arbitrator and an appointing
      authority referred to in article 6, paragraph 1;

      (b) The notification of the appointment of an arbitrator referred to in article 7;

      (c) The statement of claim referred to in article 18.



REPRESENTATION AND ASSISTANCE

Article 4

The parties may be represented or assisted by persons of their choice. The names and
addresses of such persons must be communicated in writing to the other party; such
communication must specify whether the appointment is being made for purposes of
representation or assistance.



Section II. Composition of the arbitral tribunal



NUMBER OF ARBITRATORS

Article 5

If the parties have not previously agreed on the number of arbitrators (i.e. one or three),
and if within fifteen days after the receipt by the respondent of the notice of arbitration the
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 7 of 26
parties have not agreed that there shall be only one arbitrator, three arbitrators shall be
appointed.



APPOINTMENT OF ARBITRATORS (Articles 6 to 8)

Article 6

1. If a sole arbitrator is to be appointed, either party may propose to the other:

      (a) The names of one or more persons, one of whom would serve as the sole
      arbitrator; and

      (b) If no appointing authority has been agreed upon by the parties, the name
      or names of one or more institutions or persons, one of whom would serve as
      appointing authority.

2. If within thirty days after receipt by a party of a proposal made in accordance with
paragraph 1 the parties have not reached agreement on the choice of a sole arbitrator, the
sole arbitrator shall be appointed by the appointing authority agreed upon by the parties. If
no appointing authority has been agreed upon by the parties, or if the appointing authority
agreed upon refuses to act or fails to appoint the arbitrator within sixty days of the receipt
of a party's request therefor, either party may request the Secretary-General of the
Permanent Court of Arbitration at The Hague to designate an appointing authority.

3. The appointing authority shall, at the request of one of the parties, appoint the sole
arbitrator as promptly as possible. In making the appointment the appointing authority
shall use the following list-procedure, unless both parties agree that the list-procedure
should not be used or unless the appointing authority determines in its discretion that the
use of the list-procedure is not appropriate for the case:

      (a) At the request of one of the parties the appointing authority shall
      communicate to both parties an identical list containing at least three names;

      (b) Within fifteen days after the receipt of this list, each party may return the
      list to the appointing authority after having deleted the name or names to
      which he objects and numbered the remaining names on the list in the order of
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 8 of 26
      his preference;

      (c) After the expiration of the above period of time the appointing authority
      shall appoint the sole arbitrator from among the names approved on the lists
      returned to it and in accordance with the order of preference indicated by the
      parties;

      (d) If for any reason the appointment cannot be made according to this
      procedure, the appointing authority may exercise its discretion in appointing
      the sole arbitrator.

4. In making the appointment, the appointing authority shall have regard to such
considerations as are likely to secure the appointment of an independent and impartial
arbitrator and shall take into account as well the advisability of appointing an arbitrator of
a nationality other than the nationalities of the parties.

Article 7

1. If three arbitrators are to be appointed, each party shall appoint one arbitrator. The two
arbitrators thus appointed shall choose the third arbitrator who will act as the presiding
arbitrator of the tribunal.

2. If within thirty days after the receipt of a party's notification of the appointment of an
arbitrator the other party has not notified the first party of the arbitrator he has appointed:

      (a) The first party may request the appointing authority previously designated
      by the parties to appoint the second arbitrator; or

      (b) If no such authority has been previously designated by the parties, or if the
      appointing authority previously designated refuses to act or fails to appoint
      the arbitrator within thirty days after receipt of a party's request therefor, the
      first party may request the Secretary-General of the Permanent Court of
      Arbitration at The Hague to designate the appointing authority. The first party
      may then request the appointing authority so designated to appoint the second
      arbitrator. In either case, the appointing authority may exercise its discretion
      in appointing the arbitrator.
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 9 of 26
3. If within thirty days after the appointment of the second arbitrator the two arbitrators
have not agreed on the choice of the presiding arbitrator, the presiding arbitrator shall be
appointed by an appointing authority in the same way as a sole arbitrator would be
appointed under article 6.

Article 8

1. When an appointing authority is requested to appoint an arbitrator pursuant to article 6
or article 7, the party which makes the request shall send to the appointing authority a
copy of the notice of arbitration, a copy of the contract out of or in relation to which the
dispute has arisen and a copy of the arbitration agreement if it is not contained in the
contract. The appointing authority may require from either party such information as it
deems necessary to fulfil its function.

2. Where the names of one or more persons are proposed for appointment as arbitrators,
their full names, addresses and nationalities shall be indicated, together with a description
of their qualifications.



CHALLENGE OF ARBITRATORS (Articles 9 to 12)

Article 9

A prospective arbitrator shall disclose to those who approach him in connexion with his
possible appointment any circumstances likely to give rise to justifiable doubts as to his
impartiality or independence. An arbitrator, once appointed or chosen, shall disclose such
circumstances to the parties unless they have already been informed by him of these
circumstances.

Article 10

1. Any arbitrator may be challenged if circumstances exist that give rise to justifiable
doubts as to the arbitrators impartiality or independence.

2. A party may challenge the arbitrator appointed by him only for reasons of which he
becomes aware after the appointment has been made.
               Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 10 of 26
Article 11

1. A party who intends to challenge an arbitrator shall send notice of his challenge within
fifteen days after the appointment of the challenged arbitrator has been notified to the
challenging party or within fifteen days after the circumstances mentioned in articles 9 and
10 became known to that party.

2. The challenge shall be notified to the other party, to the arbitrator who is challenged and
to the other members of the arbitral tribunal. The notification shall be in writing and shall
state the reasons for the challenge.

3. When an arbitrator has been challenged by one party, the other party may agree to the
challenge. The arbitrator may also, after the challenge, withdraw from his office. In
neither case does this imply acceptance of the validity of the grounds for the challenge. In
both cases the procedure provided in article 6 or 7 shall be used in full for the appointment
of the substitute arbitrator, even if during the process of appointing the challenged
arbitrator a party had failed to exercise his right to appoint or to participate in the
appointment.

Article 12

1. If the other party does not agree to the challenge and the challenged arbitrator does not
withdraw, the decision on the challenge will be made:

      (a) When the initial appointment was made by an appointing authority, by that
      authority;

      (b) When the initial appointment was not made by an appointing authority,
      but an appointing authority has been previously designated, by that authority;

      (c) In all other cases, by the appointing authority to be designated in
      accordance with the procedure for designating an appointing authority as
      provided for in article 6.

2. If the appointing authority sustains the challenge, a substitute arbitrator shall be
appointed or chosen pursuant to the procedure applicable to the appointment or choice of
an arbitrator as provided in articles 6 to 9 except that, when this procedure would call for
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 11 of 26
the designation of an appointing authority, the appointment of the arbitrator shall be made
by the appointing authority which decided on the challenge.



REPLACEMENT OF AN ARBITRATOR

Article 13

1. In the event of the death or resignation of an arbitrator during the course of the arbitral
proceedings, a substitute arbitrator shall be appointed or chosen pursuant to the procedure
provided for in articles 6 to 9 that was applicable to the appointment or choice of the
arbitrator being replaced.

2. In the event that an arbitrator fails to act or in the event of the de jure or de facto
impossibility of his performing his functions, the procedure in respect of the challenge and
replacement of an arbitrator as provided in the preceding articles shall apply.



REPETITION OF HEARINGS IN THE EVENT OF THE REPLACEMENT OF AN
ARBITRATOR

Article 14

If under articles 11 to 13 the sole or presiding arbitrator is replaced, any hearings held
previously shall be repeated; if any other arbitrator is replaced, such prior hearings may be
repeated at the discretion of the arbitral tribunal.



Section III. Arbitral proceedings

GENERAL PROVISIONS

Article 15

1. Subject to these Rules, the arbitral tribunal may conduct the arbitration in such manner
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 12 of 26
as it considers appropriate, provided that the parties are treated with equality and that at
any stage of the proceedings each party is given a full opportunity of presenting his case.

2. If either party so requests at any stage of the proceedings, the arbitral tribunal shall hold
hearings for the presentation of evidence by witnesses, including expert witnesses, or for
oral argument. In the absence of such a request, the arbitral tribunal shall decide whether
to hold such hearings or whether the proceedings shall be conducted on the basis of
documents and other materials.

3. All documents or information supplied to the arbitral tribunal by one party shall at the
same time be communicated by that party to the other party.



PLACE OF ARBITRATION

Article 16

1. Unless the parties have agreed upon the place where the arbitration is to be held, such
place shall be determined by the arbitral tribunal, having regard to the circumstances of
the arbitration.

2. The arbitral tribunal may determine the locale of the arbitration within the country
agreed upon by the parties. It may hear witnesses and hold meetings for consultation
among its members at any place it deems appropriate, having regard to the circumstances
of the arbitration.

3. The arbitral tribunal may meet at any place it deems appropriate for the inspection of
goods, other property or documents. The parties shall be given sufficient notice to enable
them to be present at such inspection.

4. The award shall be made at the place of arbitration.



LANGUAGE
               Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 13 of 26
Article 17

1. Subject to an agreement by the parties, the arbitral tribunal shall, promptly after its
appointment, determine the language or languages to be used in the proceedings. This
determination shall apply to the statement of claim, the statement of defence, and any
further written statements and, if oral hearings take place, to the language or languages to
be used in such hearings.

2. The arbitral tribunal may order that any documents annexed to the statement of claim or
statement of defence, and any supplementary documents or exhibits submitted in the
course of the proceedings, delivered in their original language, shall be accompanied by a
translation into the language or languages agreed upon by the parties or determined by the
arbitral tribunal.



STATEMENT OF CLAIM

Article 18

1. Unless the statement of claim was contained in the notice of arbitration, within a period
of time to be determined by the arbitral tribunal, the claimant shall communicate his
statement of claim in writing to the respondent and to each of the arbitrators. A copy of the
contract, and of the arbitration agreement if not contained in the contract, shall be annexed
thereto.

2. The statement of claim shall include the following particulars:

      (a) The names and addresses of the parties;
      (b) A statement of the facts supporting the claim;
      (c) The points at issue;
      (d) The relief or remedy sought.

The claimant may annex to his statement of claim all documents he deems relevant or may
add a reference to the documents or other evidence he will submit.
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 14 of 26
STATEMENT OF DEFENCE

Article 19

1. Within a period of time to be determined by the arbitral tribunal, the respondent shall
communicate his statement of defence in writing to the claimant and to each of the
arbitrators.

2. The statement of defence shall reply to the particulars (b), (c) and (d) of the statement of
claim (article 18, para. 2). The respondent may annex to his statement the documents on
which he relies for his defence or may add a reference to the documents or other evidence
he will submit.

3. In his statement of defence, or at a later stage in the arbitral proceedings if the arbitral
tribunal decides that the delay was justified under the circumstances, the respondent may
make a counter-claim arising out of the same contract or rely on a claim arising out of the
same contract for the purpose of a set-off.

4. The provisions of article 18, paragraph 2, shall apply to a counter-claim and a claim
relied on for the purpose of a set-off.



AMENDMENTS TO THE CLAIM OR DEFENCE

Article 20

During the course of the arbitral proceedings either party may amend or supplement his
claim or defence unless the arbitral tribunal considers it inappropriate to allow such
amendment having regard to the delay in making it or prejudice to the other party or any
other circumstances. However, a claim may not be amended in such a manner that the
amended claim falls outside the scope of the arbitration clause or separate arbitration
agreement.



PLEAS AS TO THE JURISDICTION OF THE ARBITRAL TRIBUNAL
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 15 of 26
Article 21

1. The arbitral tribunal shall have the power to rule on objections that it has no
jurisdiction, including any objections with respect to the existence or validity of the
arbitration clause or of the separate arbitration agreement.

2. The arbitral tribunal shall have the power to determine the existence or the validity of
the contract of which an arbitration clause forms a part. For the purposes of article 21, an
arbitration clause which forms part of a contract and which provides for arbitration under
these Rules shall be treated as an agreement independent of the other terms of the contract.
A decision by the arbitral tribunal that the contract is null and void shall not entail ipso
jure the invalidity of the arbitration clause.

3. A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than
in the statement of defence or, with respect to a counter-claim, in the reply to the counter­
claim.

4. In general, the arbitral tribunal should rule on a plea concerning its jurisdiction as a
preliminary question. However, the arbitral tribunal may proceed with the arbitration and
rule on such a plea in their final award.



FURTHER WRITTEN STATEMENTS

Article 22

The arbitral tribunal shall decide which further written statements, in addition to the
statement of claim and the statement of defence, shall be required from the parties or may
be presented by them and shall fix the periods of time for communicating such statements.



PERIODS OF TIME

Article 23
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 16 of 26
The periods of time fixed by the arbitral tribunal for the communication of written
statements (including the statement of claim and statement of defence) should not exceed
forty-five days. However, the arbitral tribunal may extend the time-limits if it concludes
that an extension is justified.



EVIDENCE AND HEARINGS (ARTICLES 24 AND 25)

Article 24

1. Each party shall have the burden of proving the facts relied on to support his claim or
defence.

2. The arbitral tribunal may, if it considers it appropriate, require a party to deliver to the
tribunal and to the other party, within such a period of time as the arbitral tribunal shall
decide, a summary of the documents and other evidence which that party intends to
present in support of the facts in issue set out in his statement of claim or statement of
defence.

3. At any time during the arbitral proceedings the arbitral tribunal may require the parties
to produce documents, exhibits or other evidence within such a period of time as the
tribunal shall determine.

Article 25

1. In the event of an oral hearing, the arbitral tribunal shall give the parties adequate
advance notice of the date, time and place thereof.

2. If witnesses are to be heard, at least fifteen days before the hearing each party shall
communicate to the arbitral tribunal and to the other party the names and addresses of the
witnesses he intends to present, the subject upon and the languages in which such
witnesses will give their testimony.

3. The arbitral tribunal shall make arrangements for the translation of oral statements made
at a hearing and for a record of the hearing if either is deemed necessary by the tribunal
under the circumstances of the case, or if the parties have agreed thereto and have
communicated such agreement to the tribunal at least fifteen days before the hearing.
               Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 17 of 26


4. Hearings shall be held in camera unless the parties agree otherwise. The arbitral
tribunal may require the retirement of any witness or witnesses during the testimony of
other witnesses. The arbitral tribunal is free to determine the manner in which witnesses
are examined.

5. Evidence of witnesses may also be presented in the form of written statements signed
by them.

6. The arbitral tribunal shall determine the admissibility, relevance, materiality and weight
of the evidence offered.



INTERIM MEASURES OF PROTECTION

Article 26

1. At the request of either party, the arbitral tribunal may take any interim measures it
deems necessary in respect of the subject-matter of the dispute, including measures for the
conservation of the goods forming the subject-matter in dispute, such as ordering their
deposit with a third person or the sale of perishable goods.

2. Such interim measures may be established in the form of an interim award. The arbitral
tribunal shall be entitled to require security for the costs of such measures.

3. A request for interim measures addressed by any party to a judicial authority shall not
be deemed incompatible with the agreement to arbitrate, or as a waiver of that agreement.



EXPERTS

Article 27

1. The arbitral tribunal may appoint one or more experts to report to it, in writing, on
specific issues to be determined by the tribunal. A copy of the expert's terms of reference,
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 18 of 26
established by the arbitral tribunal, shall be communicated to the parties.

2. The parties shall give the expert any relevant information or produce for his inspection
any relevant documents or goods that he may require of them. Any dispute between a
party and such expert as to the relevance of the required information or production shall be
referred to the arbitral tribunal for decision.

3. Upon receipt of the expert's report, the arbitral tribunal shall communicate a copy of the
report to the parties who shall be given the opportunity to express, in writing, their opinion
on the report. A party shall be entitled to examine any document on which the expert has
relied in his report.

4. At the request of either party the expert, after delivery of the report, may be heard at a
hearing where the parties shall have the opportunity to be present and to interrogate the
expert. At this hearing either party may present expert witnesses in order to testify on the
points at issue. The provisions of article 25 shall be applicable to such proceedings.



DEFAULT

Article 28

1. If, within the period of time fixed by the arbitral tribunal, the claimant has failed to
communicate his claim without showing sufficient cause for such failure, the arbitral
tribunal shall issue an order for the termination of the arbitral proceedings. If, within the
period of time fixed by the arbitral tribunal, the respondent has failed to communicate his
statement of defence without showing sufficient cause for such failure, the arbitral tribunal
shall order that the proceedings continue.

2. If one of the parties, duly notified under these Rules, fails to appear at a hearing,
without showing sufficient cause for such failure, the arbitral tribunal may proceed with
the arbitration.

3. If one of the parties, duly invited to produce documentary evidence, fails to do so within
the established period of time, without showing sufficient cause for such failure, the
arbitral tribunal may make the award on the evidence before it.
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 19 of 26



CLOSURE OF HEARINGS

Article 29

1. The arbitral tribunal may inquire of the parties if they have any further proof to offer or
witnesses to be heard or submissions to make and, if there are none, it may declare the
hearings closed.

2. The arbitral tribunal may, if it considers it necessary owing to exceptional
circumstances, decide, on its own motion or upon application of a party, to reopen the
hearings at any time before the award is made.



WAIVER OF RULES

Article 30

A party who knows that any provision of, or requirement under, these Rules has not been
complied with and yet proceeds with the arbitration without promptly stating his objection
to such non-compliance, shall be deemed to have waived his right to object.



Section IV. The award

DECISIONS

Article 31

1. When there are three arbitrators, any award or other decision of the arbitral tribunal
shall be made by a majority of the arbitrators.

2. In the case of questions of procedure, when there is no majority or when the arbitral
tribunal so authorizes, the presiding arbitrator may decide on his own, subject to revision,
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 20 of 26
if any, by the arbitral tribunal.



FORM AND EFFECT OF THE AWARD

Article 32

1. In addition to making a final award, the arbitral tribunal shall be entitled to make
interim, interlocutory, or partial awards.

2. The award shall be made in writing and shall be final and binding on the parties. The
parties undertake to carry out the award without delay.

3. The arbitral tribunal shall state the reasons upon which the award is based, unless the
parties have agreed that no reasons are to be given.

4. An award shall be signed by the arbitrators and it shall contain the date on which and
the place where the award was made. Where there are three arbitrators and one of them
fails to sign, the award shall state the reason for the absence of the signature.

5. The award may be made public only with the consent of both parties.

6. Copies of the award signed by the arbitrators shall be communicated to the parties by
the arbitral tribunal.

7. If the arbitration law of the country where the award is made requires that the award be
filed or registered by the arbitral tribunal, the tribunal shall comply with this requirement
within the period of time required by law.



APPLICABLE LAW, AMIABLE COMPOSITEUR

Article 33

1. The arbitral tribunal shall apply the law designated by the parties as applicable to the
substance of the dispute. Failing such designation by the parties, the arbitral tribunal shall
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 21 of 26
apply the law determined by the conflict of laws rules which it considers applicable.

2. The arbitral tribunal shall decide as amiable compositeur or ex aequo et bono only if the
parties have expressly authorized the arbitral tribunal to do so and if the law applicable to
the arbitral procedure permits such arbitration.

3. In all cases, the arbitral tribunal shall decide in accordance with the terms of the
contract and shall take into account the usages of the trade applicable to the transaction.



SETTLEMENT OR OTHER GROUNDS FOR TERMINATION

Article 34

1. If, before the award is made, the parties agree on a settlement of the dispute, the arbitral
tribunal shall either issue an order for the termination of the arbitral proceedings or, if
requested by both parties and accepted by the tribunal, record the settlement in the form of
an arbitral award on agreed terms. The arbitral tribunal is not obliged to give reasons for
such an award.

2. If, before the award is made, the continuation of the arbitral proceedings becomes
unnecessary or impossible for any reason not mentioned in paragraph 1, the arbitral
tribunal shall inform the parties of its intention to issue an order for the termination of the
proceedings. The arbitral tribunal shall have the power to issue such an order unless a
party raises justifiable grounds for objection.

3. Copies of the order for termination of the arbitral proceedings or of the arbitral award
on agreed terms, signed by the arbitrators, shall be communicated by the arbitral tribunal
to the parties. Where an arbitral award on agreed terms is made, the provisions of article
32, paragraphs 2 and 4 to 7, shall apply.



INTERPRETATION OF THE AWARD

Article 35
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 22 of 26
1. Within thirty days after the receipt of the award, either party, with notice to the other
party, may request that the arbitral tribunal give an interpretation of the award.

2. The interpretation shall be given in writing within forty-five days after the receipt of the
request. The interpretation shall form part of the award and the provisions of article 32,
paragraphs 2 to 7, shall apply.



CORRECTION OF THE AWARD

Article 36

1. Within thirty days after the receipt of the award, either party, with notice to the other
party, may request the arbitral tribunal to correct in the award any errors in computation,
any clerical or typographical errors, or any errors of similar nature. The arbitral tribunal
may within thirty days after the communication of the award make such corrections on its
own initiative.

2. Such corrections shall be in writing, and the provisions of article 32, paragraphs 2 to 7,
shall apply.



ADDITIONAL AWARD

Article 37

1. Within thirty days after the receipt of the award, either party, with notice to the other
party, may request the arbitral tribunal to make an additional award as to claims presented
in the arbitral proceedings but omitted from the award.

2. If the arbitral tribunal considers the request for an additional award to be justified and
considers that the omission can be rectified without any further hearings or evidence, it
shall complete its award within sixty days after the receipt of the request.

3. When an additional award is made, the provisions of article 32, paragraphs 2 to 7, shall
                  Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 23 of 26
apply.



COSTS (Articles 38 to 40)

Article 38

The arbitral tribunal shall fix the costs of arbitration in its award. The term "costs"
includes only:

         (a) The fees of the arbitral tribunal to be stated separately as to each arbitrator
         and to be fixed by the tribunal itself in accordance with article 39;

         (b) The travel and other expenses incurred by the arbitrators;

         (c) The costs of expert advice and of other assistance required by the arbitral
         tribunal;

         (d) The travel and other expenses of witnesses to the extent such expenses are
         approved by the arbitral tribunal;

         (e) The costs for legal representation and assistance of the successful party if
         such costs were claimed during the arbitral proceedings, and only to the extent
         that the arbitral tribunal determines that the amount of such costs is
         reasonable;

         (f) Any fees and expenses of the appointing authority as well as the expenses
         of the Secretary-General of the Permanent Court of Arbitration at The Hague.

Article 39

1. The fees of the arbitral tribunal shall be reasonable in amount, taking into account the
amount in dispute, the complexity of the subject-matter, the time spent by the arbitrators
and any other relevant circumstances of the case.

2. If an appointing authority has been agreed upon by the parties or designated by the
Secretary-General of the Permanent Court of Arbitration at The Hague, and if that
                Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 24 of 26
authority has issued a schedule of fees for arbitrators in international cases which it
administers, the arbitral tribunal in fixing its fees shall take that schedule of fees into
account to the extent that it considers appropriate in the circumstances of the case.

3. If such appointing authority has not issued a schedule of fees for arbitrators in
international cases, any party may at any time request the appointing authority to furnish a
statement setting forth the basis for establishing fees which is customarily followed in
international cases in which the authority appoints arbitrators. If the appointing authority
consents to provide such a statement, the arbitral tribunal in fixing its fees shall take such
information into account to the extent that it considers appropriate in the circumstances of
the case.

4. In cases referred to in paragraphs 2 and 3, when a party so requests and the appointing
authority consents to perform the function, the arbitral tribunal shall fix its fees only after
consultation with the appointing authority which may make any comment it deems
appropriate to the arbitral tribunal concerning the fees.

Article 40

1. Except as provided in paragraph 2, the costs of arbitration shall in principle be borne by
the unsuccessful party. However, the arbitral tribunal may apportion each of such costs
between the parties if it determines that apportionment is reasonable, taking into account
the circumstances of the case.

2. With respect to the costs of legal representation and assistance referred to in article 38,
paragraph (e), the arbitral tribunal, taking into account the circumstances of the case, shall
be free to determine which party shall bear such costs or may apportion such costs
between the parties if it determines that apportionment is reasonable.

3. When the arbitral tribunal issues an order for the termination of the arbitral proceedings
or makes an award on agreed terms, it shall fix the costs of arbitration referred to in article
38 and article 39, paragraph 1, in the text of that order or award.

4. No additional fees may be charged by an arbitral tribunal for interpretation or correction
or completion of its award under articles 35 to 37.
                 Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 25 of 26
DEPOSIT OF COSTS

Article 41

1. The arbitral tribunal, on its establishment, may request each party to deposit an equal
amount as an advance for the costs referred to in article 38, paragraphs (a), (b) and (c).

2. During the course of the arbitral proceedings the arbitral tribunal may request
supplementary deposits from the parties.

3. If an appointing authority has been agreed upon by the parties or designated by the
Secretary-General of the Permanent Court of Arbitration at The Hague, and when a party
so requests and the appointing authority consents to perform the function, the arbitral
tribunal shall fix the amounts of any deposits or supplementary deposits only after
consultation with the appointing authority which may make any comments to the arbitral
tribunal which it deems appropriate concerning the amount of such deposits and
supplementary deposits.

4. If the required deposits are not paid in full within thirty days after the receipt of the
request, the arbitral tribunal shall so inform the parties in order that one or another of them
may make the required payment. If such payment is not made, the arbitral tribunal may
order the suspension or termination of the arbitral proceedings.

5. After the award has been made, the arbitral tribunal shall render an accounting to the
parties of the deposits received and return any unexpended balance to the parties.

__________

Further information may be obtained from:

UNCITRAL Secretariat
Vienna International Centre
P.O. Box 500
A-1400 Vienna, Austria
Telephone: (+43 1) 26060-4060
Telefax: (+43 1) 26060-5813
Internet: http://www.uncitral.org
E-mail: uncitral@uncitral.org
Case 1:19-mc-00401-AT Document 3-15 Filed 08/29/19 Page 26 of 26
